Citation Nr: 1708190	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis in the right foot.

2.  Entitlement to service connection for plantar fasciitis in the left foot.

3.  Entitlement to a higher (compensable) initial disability rating for scars on the left lower extremity from January 14, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2000 to April 2001, and from July 2006 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and a December 2013 rating decision of the RO in Salt Lake City, Utah.  The June 2012 rating decision, in pertinent part, denied service connection for bilateral plantar fasciitis.  The December 2013 rating decision, in pertinent part, granted service connection for scars on the left lower extremity, secondary to a service-connected degenerative joint disease in the left knee status post meniscectomy (left knee disability), and assigned a noncompensable (0 percent) initial disability rating from January 14, 2013 (the date of the claim for service connection).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.   The issues of entitlement to service connection for plantar fasciitis in the left foot and a higher (compensable) initial disability rating for scars in the left lower extremity for the entire rating period from January 14, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with plantar fasciitis in the right foot.

2.	The Veteran had symptoms of plantar fasciitis in the right foot during active service.

3.	The Veteran's plantar fasciitis in the right foot began during service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for plantar fasciitis in the right foot have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this decision, the Board is granting service connection for plantar fasciitis in the right foot.  As the Board is remanding the remaining aspects of the appeal pertaining to service connection for plantar fasciitis in the left foot and a higher initial disability rating for scars in the left lower extremity, no further discussion of VA's duties to notify and assist is necessary.


Service Connection for Plantar Fasciitis in the Right Foot

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with plantar fasciitis, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In this case, the Veteran contends that plantar fasciitis in the right foot had its onset in service.  Initially, the Board finds that the Veteran is currently diagnosed with plantar fasciitis in the right foot.  A June 2012 private treatment record from Dr. F.C. reveals an assessment of acute plantar fasciitis-heel spur syndrome in the right foot; the Veteran was ultimately diagnosed with plantar fasciitis, pain in limb, panniculitis (an inflammatory reaction of the subcutaneous adipose tissue), and difficulty walking.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of plantar fasciitis in the right foot in service and since service separation, i.e., whether plantar fasciitis in the right foot was "incurred in" service.  A January 2001 service treatment record shows the Veteran complained of right foot pain that had progressively worsened over the last month.  The Veteran conveyed pain in the plantar medial aspect of the right foot, along with pain to the Achilles tendon area.  Upon examination of the Veteran, the service examiner's assessment was noted as Achilles tendonitis in the right leg, and right foot pain, probable plantar fasciitis.

Further, a December 2009 private treatment record from Dr. F.C. shows the Veteran complained of pain in the arches of both feet and that the Veteran reported seeing a physician during military service for the same condition and was told he had flat feet and plantar fasciitis.  Upon examination in December 2009, Dr. F.C. observed pes planus with moderate plantar fasciitis.  Although no formal diagnosis was rendered at that time, Dr. F.C.'s assessment was noted as plantar fasciitis and pes planus bilaterally.  The Board notes that service connection for bilateral pes planus was denied per a March 2011 rating decision, which became final; thus, the issue of service connection for pes planus is not before the Board at this time.  Additional private treatment records from December 2009 through March 2013 reflect ongoing symptoms and treatment for the plantar fasciitis in the right foot.

The unfavorable evidence of record includes a December 2011 VA examination report.  The Veteran was provided with a VA examination of the feet in December 2011, at which time the Veteran reported having foot problems since 2001.  Upon examination, the VA examiner diagnosed plantar fasciitis, but did not specify if that diagnosis applied to one foot or to both feet; however, the VA examiner noted the date of diagnosis as 2001 and 2009.  

At the conclusion of the December 2011 VA examination, the VA examiner opined that it was less likely than not that the Veteran's current plantar fasciitis is related to the in-service complaint of right foot pain for one month in January 2001, even with the service examiner's assessment of right foot pain, probable plantar fasciitis.  The December 2011 VA examiner's rationale underlying the medical opinion was because the January 2001 service treatment record reflects the Veteran did not have tenderness over the plantar fascia area of the right foot, but did report tenderness over the distal Achilles tendon area.  Additionally, the VA examiner noted a June 2000 service entrance examination of the feet was normal at that time and the Veteran denied any foot troubles on the corresponding June 2000 Report of Medical History.  The December 2011 VA examiner proceeded to state that plantar fasciitis can be an acute condition that resolves and then reoccurs as a separate condition.  Finally, even though the December 2011 VA examiner found the Veteran to be credible, the VA examiner nonetheless provided, "[t]he Veteran [did] not have evidence of continuity of the [plantar fasciitis] to constitute a chronic pathological disorder," then rendered the above negative nexus opinion.

The Board finds the December 2011 VA's examiner to be legally inadequate in its reliance on a lack of evidence showing continuous symptoms of plantar fasciitis in the right foot, in addition to reliance on the normal June 2000 service entrance examination results, which occurred prior to the Veteran's complaint of right foot pain the following year, as the bases for the medical opinion rendered.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's plantar fasciitis in the right foot is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence is at least in equipoise on the question of whether the Veteran had symptoms of plantar fasciitis in the right foot that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that plantar fasciitis in the right foot began in service and was so "incurred in" service.  The finding that the Veteran has had symptoms of plantar fasciitis in the right foot since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed plantar fasciitis in the right foot.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's plantar fasciitis in the right foot is related to service, that is, was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's plantar fasciitis in the right foot, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was observed to have pes planus with moderate plantar fasciitis as early as December 2009, less than three years after discharge from service.  Although a June 2000 service entrance examination report shows the Veteran's feet were clinically normal at that time, the record does not contain a more recent service examination report that reflects the condition of the Veteran's feet closer to service separation in 2007.  Further, the diagnosis of plantar fasciitis in June 2012 coupled with the evidence pertinent to service, specifically, the January 2001 service treatment record reflecting the service examiner's assessment of the Veteran's right foot pain to be probable plantar fasciitis, and the private treatment records from December 2009 through March 2013 showing symptoms of plantar fasciitis in the right foot continuing since service, tends to show that the symptoms of plantar fasciitis in the right foot had their onset during service, that is, plantar fasciitis in the right foot was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for plantar fasciitis in the right foot have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for plantar fasciitis in the right foot is granted.


REMAND

Addendum Opinion for Service Connection for Plantar Fasciitis in the Left Foot

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Throughout this appeal the Veteran has contended that bilateral plantar fasciitis had its onset during service.  Although the December 2009 private treatment record from Dr. F.C. discussed above reflects an assessment of plantar fasciitis and pes planus bilaterally, the Veteran was not formally diagnosed with bilateral plantar fasciitis until February 2013.  A February 2013 private treatment record from 
Dr. F.C. shows the Veteran reported a new onset of left heel pain that began four to five weeks ago, and the Veteran was then diagnosed with bilateral acute plantar fasciitis. 

Further, it is unclear from the December 2011 VA examination report whether the diagnosis of plantar fasciitis was rendered for only the right foot, or whether the diagnosis was meant to apply to both feet.  Service treatment records also do not contain specific complaints of left foot pain; however, in light of the Board's finding above that symptoms of the Veteran's plantar fasciitis in the right foot had its onset in service, it is unclear whether the plantar fasciitis in the left foot shares a common etiology with the plantar fasciitis in the right foot.  As such, remand is necessary for an addendum opinion.

Initial Rating for Scars on the Left Lower Extremity

The Veteran is in receipt of a noncompensable initial disability rating for multiple scars on the left lower extremity secondary to a service-connected left knee disability.  As stated above, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination that is adequate.  See Floyd, 9 Vet. App. 88; Barr, 21 Vet. App. 303.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was provided with a VA examination in November 2013 to assess the service-connected left knee disability for rating purposes.  The November 2013 VA examination report reflects the Veteran underwent a meniscectomy of the left knee in 2006.  The VA examiner also noted other pertinent physical findings relating to the service-connected left knee disability included surgical scars resulting from the meniscectomy in 2006.  The November 2013 VA examiner indicated a negative response on the Disability Benefits Questionnaire to the question of whether the total area of all surgical scars related to the meniscectomy is greater than 39 square centimeters; had the VA examiner indicated a positive response, a separate VA examination for the related scars would have been required.  Notwithstanding the VA examiner's negative response above, the November 2013 VA examination report also details several nonpainful scars resulting from the meniscectomy of the left knee measuring a total of 71 square centimeters, thus indicating that a separate VA examination for the related scars was required.  Although a separate VA examination for the related scars was not provided, the December 2013 rating decision relied on the November 2013 VA examination report in granting service connection for scars on the left lower extremity secondary to the service-connected left knee disability, and assigned an initial noncompensable disability rating accordingly.

In an April 2014 Notice of Disagreement, the Veteran expressed disagreement with the December 2013 rating decision and asserted that the scars on the lower left extremity are painful.  Additionally, in a November 2016 statement submitted by the Veteran's representative, the Veteran also suggested that the condition of the service-connected scars had increased in severity since the November 2013 VA examination.

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted (see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95), in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  In this case, not only has the Veteran made specific statements with regard to the worsening of the service-connected scars on the lower left extremity since the last VA examination, but the Board also finds that the original November 2013 VA examination was inadequate with respect to evaluating the condition of the related scars at that time.  
Accordingly, the issues of entitlement to service connection for plantar fasciitis in the left foot and a higher (compensable) initial disability rating for scars on the left lower extremity for the entire initial rating period from January 14, 2013 are REMANDED for the following actions:

1.	Associate with the record any VA treatment records pertaining to the treatment of plantar fasciitis in the left foot and scars on left lower extremity.

2.	Return the December 2011 VA examination report to the VA examiner who conducted the examination for an addendum opinion as to the issue of service connection for plantar fasciitis in the left foot.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's current plantar fasciitis in the left foot shares a common etiology with the service-connected plantar fasciitis in the right foot?

3.	Schedule a VA examination to evaluate the Veteran's scars on the left lower extremity.  The VA examiner should identify all scars on the left lower extremity associated with the service-connected left knee disability and residuals from related surgical procedure(s).  For each scar, fully describe the size, intrinsic tenderness/pain, instability, and any functional impairment of the left lower extremity for the entire initial rating period from January 14, 2013.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.	Then, readjudicate the issues on appeal in light of all pertinent evidence.  If the benefits sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


